Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  16/944,287, filed on 7/31/2020. Claims 1-10 are currently pending and have been examined. Claims 1-10 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-10 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“determining whether a display condition is satisfied, the display condition being a condition for displaying advertising content of a specific advertiser on a first advertising space;  and switching, in a case where the display condition is not satisfied, the first advertising space to a second advertising space to display advertising content of an advertiser”
The “determining and switching” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for display advertising content based on a satisfied condition. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “which is set on a medium that can be displayed on a terminal”; “who wins a bid on the basis of bid information”.
The Examiner analyses the supplementary elements in the claim  in view of the instant disclosure:
“which is set on a medium that can be displayed on a terminal”; from the instant disclosure, “Each of the user terminals CTn is a terminal used by a user that purchases or reserves the transaction target. The user can access the EC site with the user terminal CTn via the network NW and browse information of the transaction target via a page (example of a medium) provided from the EC site. Here, for example, the page is a web page or the like that includes structured document data such as HTML  
“who wins a bid on the basis of bid information”, from the instant disclosure, “The bid information includes a bid price (that is, bidding amount) specified by the advertiser. For example, in a case where a plurality of advertisers bid on a non-guaranteed space, an auction is held. And then, an advertiser with the highest score among scores calculated on the basis of bid prices respectively specified by the advertisers can purchase the nonguaranteed  space as a winning bidder (that is, a successful bidder)”, paragraph 35 page 14.
The Examiner notes that applicant makes sure the instant invention is an abstract idea because the invention does not claim a server, machine or processor to perform the method. 
The generic component “a terminal” is tangential and the other additional element to the abstract idea is “bid information”. These elements are recited in a generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“which is set on a medium that can be displayed on a terminal”; “who wins a bid on the basis of bid information”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic tangencial computer components and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “which is set on a medium that can be displayed on a terminal”; “who wins a bid on the basis of bid information”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Further, the instant specification does not provide any indication that the elements 
“which is set on a medium that can be displayed on a terminal”; “who wins a bid on the basis of bid information”, are anything other than a generic computer component and data, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “which is set on a medium that can be displayed on a terminal”; “who wins a bid on the basis of bid information”,  limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.

Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an information processing device (a system).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“one memory”, from the instant disclosure, “…The system control unit 3 as a computer includes a CPU (Central Processing Unit), a ROM (Read Only Memory), a nonvolatile  memory, a RAM (Random Access Memory), and the like and executes a server program and the like on the OS. The ROM or the non-volatile memory is configured to store a program (program code)…”, paragraph 49 page 26.
one processor”, mentioned in the instant disclosure multiple times but not special definition is provided. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable memory.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-8, the claims recite elements such as “the advertising content of the advertiser who wins the bid on the basis of the bid information of the advertiser”, “transaction target provided by the specific advertiser”, “no stock of the transaction target”, “search condition input by a user of the terminal”, “usage data input”, “lower layer”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
US PG. Pub. No. 20160210666 (ATAKA) in view of US PG. Pub. No.  20160253710 (Publicover).
As to claims 1, 9 and 10, ATAKA discloses an information processing device comprising:a)  at least one memory configured to store program code (see at least Figs. 3 and 6 and associated disclosure) ;b)  at least one processor configured to access the program code and operate as instructed by the program code (see at least Figs. 3 and 6 and associated disclosure), the program code including:c)  determination code configured to cause at least one processor to determine whether a display condition is satisfied, the display condition being a condition for displaying advertising content of a specific advertiser on a first advertising space which is set on a medium that can be displayed on a terminal
(“[0172] As illustrated in FIG. 15, the bid information contains the “pixel unit price” and the “vertical size”. Thus, for example, the determining unit 233 narrows down the background advertisements according to the targeting condition, and then determines the sequence of display of the advertising contents to be displayed based on the pixel price value or based on the pixel price value and the vertical size. For example, in the case of determining the advertising content to be delivered based on the pixel unit price, the determining unit 233 determines the background advertisements having a high pixel unit price as the target for delivery on priority and determines the sequence of display…”, paragraphs 172-173 and Fig. 15 element 421);
d)  switching code configured to cause at least one processor to switch, in a case where the display condition is not satisfied, the first advertising space to a second advertising space to display advertising content of an advertiser 
130, the obtaining unit 144 continuously stores the dimension of the display unit 130 on which the advertising content AD2 is displayed. Herein, a hatched area A2 illustrated in FIG. 5 represents the area in which the advertising content AD2 is displayed on the display unit 130 because of scrolling. Subsequently, when the advertising content AD2 is no longer displayed on the display unit 130 because of scrolling [Examiner interprets as in a case where the display condition is not satisfied], or because of moving on to another webpage, or because of switching OFF the power of the terminal device 100 [Examiner interprets as in a case where the display condition is not satisfied], the obtaining unit 144 calculates the dimension of the hatched area A2 that is stored. Then, the obtaining unit 144 obtains the display rate as the ratio of the dimension of the hatched area A2 with respect to the dimension of the entire advertising content AD2; associates the advertisement ID enabling identification of the advertising content AD2 and a user ID enabling identification of the terminal device 100 with the obtained display rate; and sends that information to the advertisement server device 200 [Examiner interprets as switching code].paragraph 72 and Figs. 1, 4 and 5.
“[0086] For example, as illustrated in FIG. 1, when the display state of the advertising content AD1 in the display unit 130 is the first state, if the user performs upward scrolling with respect to the display unit 130, the obtaining unit 144 starts the detection of scrolling of the advertising content AD1 within the display unit 130 according to the upward scrolling performed by the user, and goes on obtaining the movement amount of the advertising content AD1 during the detection. When the user ends the scrolling when the display state of the advertising content AD1 in the display unit 130 changes to the second state[Examiner interprets as in a case where the display condition is not satisfied], the obtaining unit 144 ends the detection of scrolling and calculates the movement amount of the advertising content AD1 within the display unit 130 during the period of time when the display state changed from the first state to the second state due to scrolling [Examiner interprets as switching code]. Paragraph 86. See also “…display control unit 143 switches between displaying the relevant content and hiding the relevant content…”, paragraph 142).

ATAKA does not expressly disclose, but Publicover discloses 
advertiser who wins a bid on the basis of bid information
(“FIG. 4 is an illustration of the generation of an actualize bid offered by a Marketer for use by content selector”, paragraph 30 and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Publicover’s teaching with the teaching of  ATAKA. One would have been motivated to  provide functionality for bidding advertisement in order to support a marketer in an advertising campaign (see at least Publicover paragraph 158 and Fig. 4).
The Examiner notes that recitation such as “whether…that can be …to…for…”  is considered  intended use. Claim scope is not limited by claim language that suggests or makes optional. Although, claim language that suggests or makes optional is given little patentable weight, the reference is provide for the sake of compact prosecution.
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP  2114 and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.

As to claim 2, ATAKA discloses
the program code further including: a first display control code configured to cause at least one processor to perform processing of displaying, on the second advertising space switched by the switching code, the advertising content of the advertiser 
(see at least, “[0086] For example, as illustrated in FIG. 1, when the display state of the advertising content AD1 in the display unit 130 is the first state, if the user performs upward scrolling with respect to the display unit 130, the obtaining unit 144 starts the detection of scrolling of the advertising content AD1 within the display unit 130 according to the upward scrolling performed by the user, and goes on obtaining the movement amount of the advertising content AD1 during the detection. When the user ends the scrolling and when the display state of the advertising content AD1 in the display unit 130 changes to the second state[Examiner interprets as in a case where the display condition is not satisfied], the obtaining unit 144 ends the detection of scrolling and calculates the movement amount of the advertising content AD1 within the display unit 130 during the period of time when the display state changed from the first state to the second state due to scrolling [Examiner interprets as switching code]. Paragraph 86. See also “…display control unit 143 switches between displaying the relevant content and hiding the relevant content…”, paragraph 142).

ATAKA does not expressly disclose, but Publicover discloses 
who wins the bid on the basis of the bid information of the advertiser.
(“FIG. 4 is an illustration of the generation of an actualize bid offered by a Marketer for use by content selector”, paragraph 30 and Fig. 4. See also “[0028] FIG. 2 is a diagram depicting the selection of Content to deliver to a Consumer based upon the Consumer's Profile that includes preferences and rules, the present context including the time, location, social, and adjacent Content of the User, and the matching Content information including Independent Reviewer Certifications and bid amount”, paragraph 28 and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Publicover’s teaching with the teaching of  ATAKA. One would have been motivated to  provide functionality for bidding advertisement in order to support a marketer in an advertising campaign (see at least Publicover paragraph 158 and Figs. 2 and 4).

As to claim 3 , ATAKA discloses
wherein the advertising content includes information of a transaction target provided by the specific advertiser, and the determination code causes the at least one processor to determine that the display condition is not satisfied 
(see Fig. 13 and associated disclosure in paragraph 168 “…The relevant contents C6b and C6c represent buying information and detailed information of the product related to the advertising content AD6. ..).
ATAKA does not expressly disclose, but Publicover discloses 
in a case where there is no stock of the transaction target

(“…A collection of delineating information about an Individual User.Market Request: A process by which Consumers publish desires and/or commitments to buy goods or services for which there is nothing exactly matching and presently available. …”, paragraph 71.
“…In some embodiments, a User may receive a recommendation to travel to a location outside their normal typical daily range when the confluence of several buying opportunities combines to make such a special trip desirable [Examiner interprets as in a case where there is no stock of the transaction target]. A User's Profile may include Assertions of Products they are considering buying and Arkiïs™ may alert them when they are in the vicinity of a store offering a particular Product they are interested in. A User's Profile may record either an exact Product or a general Product they desire. A User's Profile may include Assertions of Products they are considering buying and Arkiïs™ may alert them when they are in the vicinity of a store offering a particular Product they are interested in. A User's Profile may record either an exact Product or a general Product they desire. An exact Product may be identified by many means including its UPC code, Stock Keeping Unit (SKU) for a particular store, manufacturer and description, manufacturer and model, website URL description page, or internal Arkiïs™ identifier. General Product interest may be identified by associated keywords and/or categories of products. Brick and mortar stores may integrate with the Arkiïs™ platform to publish information for the Products they have in stock that may include, pricing, location within particular stores, quantity in stock, related Products, or competing Products. ”, paragraph 214.
“[0221] The map of a store's inventory may be provided directly by a store or it may be grown organically/crowdsourced by Arkiïs™ Users contributing the information incrementally as they find and buy Products at a store. Users may grow the database of items, prices, configurations, and their locations within a store by scanning the UPC of items (or other identifying features such as QR code) as they place them in their basket and thus providing the location of the item within the store and optionally its price. … Users may be presented with the last known price of an item and offered the ability to correct it if the price has changed. … the item must have been moved to a new location in the store or is now available in more than one location in a store. The history of an item's location as provided by all the contributing Users … Users may also log the absence of a Product at its predicted location [Examiner interprets as in a case where there is no stock of the transaction target] …” paragraph 221.
independent switching of advertisements for different subsets at different times…”, paragraph 238).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Publicover’s teaching with the teaching of  ATAKA. One would have been motivated to  provide functionality for notifying a user of a product or services he/she desires in a case where there is no stock of the transaction target, in order to support marketers and user with the  exact product or a general product they desire (see at least Publicover paragraph 214).

As to claim 4, ATAKA discloses
wherein the advertising content includes information of a transaction target provided by the specific advertiser, and the determination code causes the at least one processor to determine that the display condition is not satisfied 
(see at least, “[0086] For example, as illustrated in FIG. 1, when the display state of the advertising content AD1 in the display unit 130 is the first state, if the user performs upward scrolling with respect to the display unit 130, the obtaining unit 144 starts the detection of scrolling of the advertising content AD1 within the display unit 130 according to the upward scrolling performed by the user, and goes on obtaining the movement amount of the advertising content AD1 during the detection. When the user ends the scrolling and when the display state of the advertising content AD1 in the display unit 130 changes to the second state[Examiner interprets as in a case where the display condition is not satisfied],…”, paragraph 86.

search condition input
in a case where the transaction target does not correspond to a search condition input by a user of the terminal.
(“[0022] The user then logs into the system, which can protect their external privacy as to potential advertisers, and is offered the choice to select an intention representing …, research to buy, just browsing or rather not say. The user then performs standard keyword searches for items and the system returns advertisement results based on, in a preferred environment, Focus Spectrum Statistics, Click Value, relevancy and product price. The user then has a choice to rerank the results based on any of these factors…”, paragraph 22.
“…In some embodiments, a User may receive a recommendation to travel to a location outside their normal typical daily range when the confluence of several buying opportunities combines to make such a special trip desirable [Examiner interprets as in a case where there is no stock of the transaction target]. A User's Profile may include Assertions of Products they are considering buying and Arkiïs™ may alert them when they are in the vicinity of a store offering a particular Product they are interested in [Examiner interprets as in a case where the transaction target does not correspond to a search condition input]. A User's Profile may record either an exact Product or a general Product they desire. A User's Profile may include Assertions of Products they are considering buying and Arkiïs™ may alert them when they are in the vicinity of a store offering a particular Product they are interested in. A User's Profile may record either an exact Product or a general Product they desire. An Stock Keeping Unit (SKU) for a particular store, manufacturer and description, manufacturer and model, website URL description page, or internal Arkiïs™ identifier. General Product interest may be identified by associated keywords and/or categories of products. Brick and mortar stores may integrate with the Arkiïs™ platform to publish information for the Products they have in stock that may include, pricing, location within particular stores, quantity in stock, related Products, or competing Products. ”, paragraph 214.
“[0221] The map of a store's inventory may be provided directly by a store or it may be grown organically/crowdsourced by Arkiïs™ Users contributing the information incrementally as they find and buy Products at a store. Users may grow the database of items, prices, configurations, and their locations within a store by scanning the UPC of items (or other identifying features such as QR code) as they place them in their basket and thus providing the location of the item within the store and optionally its price. … Users may be presented with the last known price of an item and offered the ability to correct it if the price has changed. … the item must have been moved to a new location in the store or is now available in more than one location in a store. The history of an item's location as provided by all the contributing Users … Users may also log the absence of a Product at its predicted location [Examiner interprets as in a case where the transaction target does not correspond to a search condition input] …” paragraph 221. See also paragraph 71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Publicover’s teaching with the 

As to claim 5, ATAKA discloses
wherein the advertising content includes information of a transaction target provided by the specific advertiser, and the determination code causes the at least one processor to determine that the display condition is not satisfied
(see at least, “[0086] For example, as illustrated in FIG. 1, when the display state of the advertising content AD1 in the display unit 130 is the first state, if the user performs upward scrolling with respect to the display unit 130, the obtaining unit 144 starts the detection of scrolling of the advertising content AD1 within the display unit 130 according to the upward scrolling performed by the user, and goes on obtaining the movement amount of the advertising content AD1 during the detection. When the user ends the scrolling and when the display state of the advertising content AD1 in the display unit 130 changes to the second state[Examiner interprets as in a case where the display condition is not satisfied],…”, paragraph 86.
ATAKA does not expressly disclose, but Publicover discloses 
in a case where there is not the transaction target corresponding to a usage date input by a user of the terminal.
of time available before the live broadcast feed returns, Arkiïs™ may optimize the selection of targeted advertising to fit in the available time duration[Examiner interprets as in a case where the display condition is not satisfied]…”, paragraph 163.
“[0213] The following example usage scenario describes how personally directed public advertising may be implemented through the Arkiïs™ system. George and Frank are in Atlanta trying to make a sale of their time tracking software to improve employee productivity. George allocated a budget of up to $100 to fund inserting their company's ads into the targeted advertising stream around them while they wine and dine their prospective clients in the evening [Examiner interprets as a usage date input by a user of the terminal]. George set it up using his Arkiïs™ app so that shared Device ads will only air if both he and Frank are together in front of a First Device and so that they will each get a notification on their smartphone 15 seconds before each time their ads will be presented. The first opportunity arises while they are waiting for a table in the restaurant in its bar area [Examiner interprets as a usage date input by a user of the terminal]. The television is not very large and cannot be heard very well in the crowded bar, so the first ad only costs them $3. …. Their company's message is cycled into the selection of messages being displayed on these screens for another $2 while they are in the restaurant. After dinner, 
“[0342] The following example usage scenario describes how contextual clues can influence the Content delivered to a User. Carol has been using Siri on her iPhone® to dictate messages for the past year and has become comfortable with her words being recorded and sent into the cloud to be transcribed. Therefore, she has decided to allow Arkiïs™ to listen in on her smartphone's and/or smartwatch's microphone during phone calls and when she is not on the phone but comfortable being recorded (e.g. in public locations) for the purpose of better targeting her state of mind and has configured her Profile using her Arkiïs™ app on the smartphone to allow this or configured using the Facebook interface which is linked to her Arkiïs™ Profile… Arkiïs™ discovers that Carol is talking to her mother and asking for advice about dating given an unpleasant date she was on the prior night, at Benihana's Steak House, where she ended up arguing with her date about women's rights and he left her with the bill and no ride home. From this information, Carol is subsequently targeted with an advertisement for OkCupid® dating site that focuses on philosophical compatibility[Examiner interprets as a usage date input by a user of the terminal]…”, paragraph 342.
“0357] The following is an example usage scenario that illustrates one way in which the technology described herein can be implemented. Helen is visiting her daughter, Jennifer, in her new, sparsely decorated apartment. They both decide to watch an episode of House Hunters that is just now airing. Both of them are Arkiïs™ Participants, and because Helen is in close Physical Proximity to Jennifer, their Alternate Devices are now linked up and are in Jennifer's apartment, the Arkiïs™ server gathers the contextual information that Jennifer has in her Profile that she receives her Content from Cablevision. … It sees that only the HGTV channel is presently broadcasting an episode of House Hunters, but it detects that Helen has already seen this episode and instead sends back a suggestion to both Helen and Jennifer to watch a different episode that neither has seen before (as indicated by their Profiles) and may be shown on demand using Jennifer's personal Arkiïs™ Roku™ channel. Jennifer accepts on her Alternate Device and her Device automatically sends IR and RF codes to her First Device to change the Device source to her personal Arkiïs™ channel. The First Device queries via Roku™ how they wish to consume this episode with several on-screen choices including paying for it to be ad-free and watching sufficient commercials to pay for it up front. They decide to watch their ads up front and Jennifer scrolls through these choices using her smartphone Arkiïs™ app and selects their choice on the First Device. They are given a single 30 second Targeted Marketing Content advertisement for a local consignment furniture store that has several couches in stock since Jennifer's Profile indicates she is actively looking to buy a couch and it sees that her mother has already purchased some furnishings for Jennifer since she has moved in. It further offers her a 10% discount coupon if they come by the store today together[Examiner interprets as a usage date input by a user of the terminal]…”,  paragraph 357.
“[0415] An example usage scenario describing a User who wishes to Champion a Product or service through the Arkiïs™ system is as follows: Robert can juggle lit torches and has integrated his performance with an advertising message for Geico® auto insurance. He has been invited through his Arkiïs™ Profile to a swimming party next Saturday evening with many friends that know him. He decides to publish a Market Request to Champion Geico® auto insurance at the party to see if there is sufficient interest. There are twenty guests invited to the party using the Arkiïs™ system. These guests receive notice of the Market Request and may see Robert's Feedback and reviews of prior performances of his Geico® Champion message. These guests may then decide whether they wish to support the Market Request. Twelve of the guests indicate their support with one objecting and the rest abstaining. This support level being sufficient, the Market Request proceeds to actualization and Robert prepares for his performance on Saturday and schedules it for 8 pm. On Saturday evening, there are 24 Arkiïs™ Users present at the party when the appointed time arrives. Karen has registered with Geico® to record the performance and submit it to Geico® for their review in return for $5. Robert receives $20 for his ten-minute performance. The guests that know Robert well receive on average $2 for watching while those that do not know him well receive on average $1. Robert's friend Justin, who is in the process of buying his first car, is particularly well-targeted and receives $4…”, paragraph 415).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Publicover’s teaching with the 

As to claim 6, ATAKA discloses
a processing code configured to cause at least one processor to perform bid processing, in a case where the display condition is not satisfied, with respect to the advertiser the bid information of which includes regional information associated with the medium or regional information that belongs to a lower layer of the regional information
(“ [0028] FIG. 2 is a diagram depicting the selection of Content to deliver to a Consumer based upon the Consumer's Profile that includes preferences and rules, the present context including the time, location, social, and adjacent Content of the User, and the matching Content information including Independent Reviewer Certifications and bid amount….”, paragraph 28.
“0357] The following is an example usage scenario that illustrates one way in which the technology described herein can be implemented. Helen is visiting her daughter, Jennifer, in her new, sparsely decorated apartment. They both decide to watch an episode of House Hunters that is just now airing. Both of them are Arkiïs™ Participants, and because Helen is in close Physical Proximity to Jennifer, their Alternate Devices offer to hook up into a SyncGroup (see Section 9—Sharing Targeted Advertising between Users) for group coordinated shared consumption. … Helen is queried as to whether Jennifer is indeed her daughter, which she confirms. Jennifer turns to her are now linked up and are in Jennifer's apartment [Examiner interprets as bid information of which includes regional information associated with the medium or regional information that belongs to a lower layer of the regional information- Jennifer's apartment-], the Arkiïs™ server gathers the contextual information that Jennifer has in her Profile that she receives her Content from Cablevision. … It sees that only the HGTV channel is presently broadcasting an episode of House Hunters, but it detects that Helen has already seen this episode and instead sends back a suggestion to both Helen and Jennifer to watch a different episode that neither has seen before (as indicated by their Profiles) and may be shown on demand using Jennifer's personal Arkiïs™ Roku™ channel. Jennifer accepts on her Alternate Device and her Device automatically sends IR and RF codes to her First Device to change the Device source to her personal Arkiïs™ channel. The First Device queries via Roku™ how they wish to consume this episode with several on-screen choices including paying for it to be ad-free …”, paragraph 357.
“[0415] An example usage scenario describing a User who wishes to Champion a Product or service through the Arkiïs™ system is as follows: Robert can juggle lit torches and has integrated his performance with an advertising message for Geico® auto insurance. He has been invited through his Arkiïs™ Profile to a swimming party [Examiner interprets as bid information of which includes regional information associated with the medium or regional information that belongs to a lower layer of the regional information- swimming party-] next Saturday evening with many friends that know him. He decides to publish a Market Request to Champion Geico® auto insurance at the party to see if there is sufficient interest. There are twenty guests invited to the party using the Arkiïs™ system. These guests receive notice of the Market Request and may see Robert's Feedback and reviews of prior performances of his Geico® Champion message. These guests may then decide whether they wish to support the Market Request. Twelve of the guests indicate their support with one objecting and the rest abstaining. This support level being sufficient, the Market Request proceeds to actualization and Robert prepares for his performance on Saturday and schedules it for 8 pm. On Saturday evening, there are 24 Arkiïs™ Users present at the party when the appointed time arrives[Examiner interprets as bid information of which includes regional information associated with the medium or regional information that belongs to a lower layer of the regional information- swimming party-]. Karen has registered with Geico® to record the performance and submit it to Geico® for their review in return for $5. Robert receives $20 for his ten-minute performance. The guests that know Robert well receive on average $2 for watching while those that do not know him well receive on average $1. Robert's friend Justin, who is in the process of buying his first car, is particularly well-targeted and receives $4…”, paragraph 415).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Publicover’s teaching with the teaching of  ATAKA. One would have been motivated to  provide functionality for including bid information with regional information associated with the medium or 

As to claim 7, ATAKA discloses
a) setting code configured to cause at least one processor to set the first advertising space to display the advertising content of the specific advertiser on a medium with which regional information specified by the specific advertiser is associated; 
(“ [0028] FIG. 2 is a diagram depicting the selection of Content to deliver to a Consumer based upon the Consumer's Profile that includes preferences and rules, the present context including the time, location[regional information specified by the specific advertiser], social, and adjacent Content of the User, and the matching Content information including Independent Reviewer Certifications and bid amount….”, paragraph 28).
b) second display code configured to cause at least one processor to perform, in a case where the display condition is satisfied, processing of displaying, on the advertising space, the advertising content of the specific advertiser, the advertising content being related to the regional information
(see at least, “0357] The following is an example usage scenario that illustrates one way in which the technology described herein can be implemented. Helen is visiting her daughter, Jennifer, in her new, sparsely decorated apartment. They both decide to watch an episode of House Hunters that is just now airing. Both of them are Arkiïs™ Participants, and because Helen is in close Physical Proximity to Jennifer, their Alternate Devices offer to hook up into a SyncGroup (see Section 9—Sharing Targeted are now linked up and are in Jennifer's apartment, the Arkiïs™ server gathers the contextual information [Examiner interprets as the advertising content being related to the regional information] that Jennifer has in her Profile that she receives her Content from Cablevision. … It sees that only the HGTV channel is presently broadcasting an episode of House Hunters, but it detects that Helen has already seen this episode and instead sends back a suggestion to both Helen and Jennifer to watch a different episode that neither has seen before (as indicated by their Profiles) and may be shown on demand using Jennifer's personal Arkiïs™ Roku™ channel. Jennifer accepts on her Alternate Device and her Device automatically sends IR and RF codes to her First Device to change the Device source to her personal Arkiïs™ channel. The First Device queries via Roku™ how they wish to consume this episode with several on-screen choices including paying for it to be ad-free and watching sufficient commercials to pay for it up front. They decide to watch their ads up front and Jennifer scrolls through these choices using her smartphone Arkiïs™ app and selects their choice on the First Device. They are given a single 30 second Targeted Marketing Content advertisement for a local consignment furniture store that has several couches in stock since Jennifer's Profile indicates she is actively looking to buy a couch and it sees that her mother has already purchased some furnishings for Jennifer since she has moved in. It further offers her a 10% discount coupon if they come by the store today together[Examiner interprets as the advertising content being related to the regional information] paragraph 357).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Publicover’s teaching with the teaching of  ATAKA. One would have been motivated to  provide functionality for offering advertisement related to the regional information, in order to support an accurate and effective advertising campaign.

As to claim 8, ATAKA discloses wherein 
a)  the first advertising space is an advertising space to display advertising content of each of a plurality of the specific advertisers, the determination code causes the at least one processor to determine, for each of the specific advertisers, whether the display condition is satisfied (see at least Fig. 13 and associated disclosure. See also Fig. 1 and Fig. 15), and 
b) the switching code causes the at least one processor to switch, in a case where the display condition is not satisfied with respect to each of the specific advertisers, the first advertising space  to the second advertising space 
(see at least , “Subsequently, when the advertising content AD2 is no longer displayed on the display unit 130 because of scrolling [Examiner interprets as in a case where the display condition is not satisfied], or because of moving on to another webpage, or because of switching OFF the power of the terminal device 100 [Examiner interprets as in a case where the display condition is not satisfied], the 144 calculates the dimension of the hatched area A2 that is stored…”, .paragraph 72 and Figs. 1, 4 and 5.
“…when the display state of the advertising content AD1 in the display unit 130 changes to the second state[Examiner interprets as in a case where the display condition is not satisfied], the obtaining unit 144 ends the detection of scrolling and calculates the movement amount of the advertising content AD1 within the display unit 130 during the period of time when the display state changed from the first state to the second state due to scrolling [Examiner interprets as switching code]. Paragraph 86. See also “…display control unit 143 switches between displaying the relevant content and hiding the relevant content…”, paragraph 142).
ATAKA does not expressly disclose, but Publicover discloses 
advertiser who wins a bid on the basis of bid information or to display the advertising content of the advertiser who wins the bid on the basis of the bid information.
(“FIG. 4 is an illustration of the generation of an actualize bid offered by a Marketer for use by content selector”, paragraph 30 and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Publicover’s teaching with the teaching of  ATAKA. One would have been motivated to  provide functionality for bidding advertisement in order to support a marketer in an advertising campaign (see at least Publicover paragraph 158 and Fig. 4).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        	2/13/2021